Citation Nr: 1547541	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-10 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include Disability and Indemnity Compensation (DIC).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1953 to May 1971.  He died in September 1993.  The appellant is seeking entitlement to death benefits as the Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 administrative decision in which the RO determined that the appellant was not entitled to DIC, death pension, or accrued benefits because she could not be recognized as the surviving spouse of the Veteran.  Later that month, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) later that month. 

Given the fundamental question underlying the appellant's claim for death benefits, the Board has characterized the matter on appeal as set forth on the title page.

In response to the appellant's request for a Board hearing, such hearing was scheduled for March 2015.  Although the hearing notification was not returned by the United States Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a June 2013 Application for Dependency and Indemnity Compensation, a copy of the Veteran's death certificate and a copy of the appellant's divorce decree while a review of the documents in VBMS reveals an April 2015 Informal Hearing Presentation submitted by the appellant's representative.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The appellant and the Veteran were married in June 1960; they divorced in October 1981.

3.  The Veteran died in September 1993. 

4.  The appellant did not cohabitate with the Veteran after the October 1981 divorce.


CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the claim on appeal is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.102, 3.159 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this appeal, the appellant has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the appellant.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

II.  Analysis

In June 2013, the appellant filed a claim seeking entitlement to DIC, death pension, and accrued benefits as the surviving spouse of the Veteran.  As discussed below, the appellant identifies herself as the Veteran's ex-wife and, while she acknowledges that she was divorced from the Veteran prior to his death, she asserts entitlement to VA benefits as she was married to the Veteran throughout his service and that she had not remarried since divorcing the Veteran.  The appellant also asserts that the Veteran's second wife should not be considered his surviving spouse as she remarried quickly after his death.

Benefits under Chapters 13 of 38 United States Code, including DIC and other death benefits, may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54.  The same criteria apply to "spouses" attempting to show entitlement to any accrued or pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.1000(d)(1). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R.            § 3.1(j). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran' death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The basic facts in this case are not in dispute.  The record contains a marriage certificate which shows the appellant and Veteran were married in June 1960.  The record also contains a divorce decree which shows the appellant and Veteran were divorced in October 1981.  The record does not show, nor does the appellant allege, that her divorce from the Veteran was not legally valid.  According to the official certificate of death, the Veteran died in September 1993 and was married to R.M. at the time of his death.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the appellant is not the Veteran's surviving spouse, as defined in 38 C.F.R. § 3.50, for the purpose of eligibility for VA death benefits, to include DIC. 
In reaching this conclusion, the Board is mindful that the Veteran and appellant were legally married for approximately 21 years and that the appellant lived with the Veteran continuously from the date of marriage until their divorce.   However, the appellant and Veteran had been divorced for more than 12 years at the time of Veteran's death in February 1993.  The Board has considered the appellant's assertion that she had been married to the Veteran during his period of active duty service and that she therefore was entitled to recognition as his surviving spouse. However, the record does not show, and the appellant does not allege or that she was married to the Veteran at the time of his death, that she had lived continuously from the date of marriage to the date of the Veteran's death.  As such, the appellant cannot be recognized as the Veteran's surviving spouse.

Moreover, to the extent that the appellant argues that the Veteran's second wife should not be considered his surviving spouse because she remarried after his death, the Board notes that such contentions are not relevant to the instant claim.  The question at hand is whether the appellant may be recognized as the Veteran's surviving spouse not who should be recognized as his surviving spouse or whether an individual's conduct precluded such recognition.

The Board acknowledges appellant's sincere belief that she should be entitled to VA benefits because she was married to the Veteran for more than 21, to include his active duty service period.  However, the pertinent legal authority governing recognition as a surviving spouse for VA benefits purposes is clear and specific, and the Board is bound by such authority.  Indeed, the Board is without authority to grant a claim for benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992). 

As, on these facts, the appellant may not be recognized as the Veteran's surviving spouse of the Veteran, the claim on appeal must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


